Case 1:18-cv-01377-HYJ-PJG ECF No. 245, PageID.3503 Filed 06/18/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                                   _________

    S&S INNOVATIONS CORP.,

          Plaintiff,                              Hon. Hala Y. Jarbou

    v.                                            Case No. 1:18-cv-01377-HYJ-PJG


    UUSI, LLC, et al.,

          Defendants,
    ________________________________/

                                         ORDER

         The parties have reached a settlement of all claims in this case. The terms of

the settlement agreement are confidential. The essential terms of that settlement

agreement were reduced to writing and signed by the parties today.1 (Minutes, ECF

No. 244). In open Court, the parties attested to their respective understanding of,

and assent to, those terms. The parties have expressed an intent to enter into a more

expansive confidential settlement agreement and release (“Confidential Agreement”).

The parties are, of course, free to do so. Time is of the essence, however. Accordingly,

         IT IS ORDERED that the parties and their counsel shall appear in person

before the undersigned judicial officer at 10:00 a.m. on Monday, June 21, 2021, at

601 Federal Building, Grand Rapids, Michigan, to address any remaining issues

concerning compliance with the settlement agreement reached today.




1   The undersigned is maintaining a copy of the signed agreement in a confidential file.
Case 1:18-cv-01377-HYJ-PJG ECF No. 245, PageID.3504 Filed 06/18/21 Page 2 of 2




      IT IS FURTHER ORDERED that, should the undersigned judicial officer

receive by email (at the email address provided to counsel) a fully executed copy of

the Confidential Agreement by 6:00 p.m. Sunday, June 20, 2020, the parties and

their counsel are relieved of their obligation to appear in Court on June 21, 2021.

      Failure of any party or counsel to appear on June 21, 2021 – absent the

undersigned’s timely receipt of the Confidential Agreement – may result in

sanctions, including contempt of Court.


      IT IS SO ORDERED.


Date: June 18, 2021                           /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge




                                          2
